DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot on grounds of new rejection.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein at least one of the first plurality of dies or second plurality of dies in the carrier wafer are coupled to at least one of the first base die or the second base die with one or more microbumps” and “forming one or more microbumps on a top side of the first base die and the second base die” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  OH et al. (OH) (US 2015/0340303 A1) in view of SHEN et al. (US 2017/0018510 A1 now US 9,812,406 B2).
	In regards to claim 1, OH (Figs. 1, 9, 10, 12 and associated text and items) discloses a stacked semiconductor architecture for a semiconductor package (Figs. 1, 9, 10, 12), comprising: one or more base dies (items 500, 2500, 3500); and a carrier wafer (items 100, 100 plus 300, 2300, 3100, or 3100 plus 3300) on the one or more base dies (items 500, 2500, 3500), the carrier wafer (items 100, 100 plus 300, 2300, 3100, or 3100 plus 3300) including a plurality of dies (items 230, 210, 250, 2230, 2210, 2250, 3230, 3210, 3250), wherein one or more interconnect structures (items 231, 135, 120, 111, 211, 251, 2231, 2211, 2251, 3231, 3211, 3251) couple the plurality of dies (items 230, 210, 250, 2230, 2210, 2250, 3230, 3210, 3250) and the one or more base dies (items 500, 2500, 3500) to each other, but does not specifically disclose a first base die and a second base die; and a carrier wafer on the first base die and the second base die, the carrier wafer including a first plurality of dies entirely within a footprint of the first base die and a second plurality of dies entirely within a footprint of the second base die, wherein one or more interconnect structures couple one or more of the plurality of the first plurality of dies or the second plurality of dies and one or more of the first base die or the second base die.
	SHEN (paragraph 45, Figs. 6B, 6C and associated text and items) discloses a first base die (ITP substrate 420S on the left or right) and a second base die (ITP substrate 420S on the left or right); and a carrier wafer (lid wafer, item 210W) on the first base die (ITP substrate 420S on the left or right) and the second base die (ITP substrate 420S on the left or right), the carrier wafer (lid wafer, item 210W) including a first plurality of dies (item110) entirely within a footprint of the first base die (ITP substrate 420S on the left or right) and a second plurality of dies (item110) entirely within a footprint of the second base die (ITP substrate 420S on the left or right), wherein one or more interconnect structures (item 430) couple one or more of the plurality of the first plurality of dies (item110) or the second plurality of dies (item110) and one or more of the first base die (ITP substrate 420S on the left or right) or the second base die (ITP substrate 420S on the left or right).
	Therefore it would have been obvious to one of ordinary skill in the art to before the effective filing date to modify the invention of Oh with the teachings of SHEN for the purpose of device density and an electrical connection, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179). 
	In regards to claims 2 and 10, OH (Figs. 1, 9, 10, 12 and associated text and items) does not specifically disclose wherein the carrier wafer (items 100, 100 plus 300, 2300, 3100, or 3100 plus 3300) has a surface area that exceeds a total surface area of the first base die and the second base die.
	SHEN (paragraph 45, Figs. 6B, 6C and associated text and items) discloses wherein the carrier wafer (lid wafer, item 210W) has a surface area that exceeds a total surface area of the of the first base die (ITP substrate 420S on the left or right) and the second base die (ITP substrate 420S on the left or right).

	In regards to claims 3 and 11, OH (Figs. 1, 9, 10, 12 and associated text and items) does not specifically disclose wherein one or more interconnect structures couple the carrier wafer to the first base die and the second base die. 
	SHEN (paragraph 45, Figs. 6B, 6C and associated text and items) discloses wherein one or more interconnect structures (item 430) couple the carrier (lid wafer, item 210W) to the first base die (ITP substrate 420S on the left or right) and the second base die (ITP substrate 420S on the left or right).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of OH with the teachings of SHEN for the purpose of an electrical connection.
	In regards to claims 4 and 12, OH (Figs. 1, 9, 10, 12 and associated text and items) as modified by SHEN (paragraph 45, Figs. 6B, 6C and associated text and items) discloses wherein at least one of the first plurality of dies (item 110, SHEN) or second plurality of dies (item 110, SHEN) in the carrier wafer (lid wafer, item 210W) are coupled to at least one of the first base die (ITP substrate 420S on the left or right) or the second base die (ITP substrate 420S on the left or right) with one or more microbumps (shown but not labeled).  

	In regards to claims 5 and 13, OH (Figs. 1, 9, 10, 12 and associated text and items) as modified SHEN (paragraph 45, Figs. 6A, 6B, 6C and associated text and items) discloses wherein the first base die (ITP substrate 420S on the left or right) and the second base die (ITP substrate 420S on the left or right) comprise one or more of: (i) at least one monolithic base die (ITP wafer 420SW); and (ii) at least one disaggregated base die (ITP substrate 420S on the left or right).
	In regards to claims 6 and 14, OH (Figs. 1, 9, 10, 12 and associated text and items) as modified SHEN (paragraph 45, Figs. 6A, 6B, 6C and associated text and items) discloses wherein each of the first plurality of dies (items 110) or the second plurality of dies (item 110) in the carrier wafer (lid wafer, item 210W) is coupled to another one of the first plurality of dies (item 110) or second plurality of dies (item 110) in the carrier wafer ((lid wafer, item 210W) using an interconnect structure (item 430).    
	In regards to claims 7 and 15, OH (Figs. 1, 9, 10, 12 and associated text and items) as modified by SHEN (paragraph 45, Figs. 6A, 6B, 6C and associated text and items) discloses wherein top sides of the first plurality of dies (item 110) or the second plurality of dies (item 110) in the carrier wafer (lid wafer, item 210W) are (vertically) co-planar with a top side of the carrier wafer (items 100, 100 plus 300, 2300, 3100, or 3100 plus 3300).  Examiner notes that the Applicant has established or claimed whether to top sides of the carrier, first plurality of dies, or second plurality dies are horizontally or vertically co-planar.  
	In regards to claims 8 and 16, OH (Figs. 1, 9, 10, 12 and associated text and items) as modified by SHEN (Figs. 6A, 6B, 6C and associated text and items) does not specifically disclose wherein at least one of the first plurality of dies (items 110) or second plurality of dies (item 110) in the carrier wafer (lid wafer, item 210W) is a memory die.  However the Examiner notes the at it well know in the art that various semiconductor die can be logic die, memory die, etc. and is merely a design choice.
	In regards to claim 9, OH (Figs. 1, 9, 10, 12 and associated text and items) discloses a method of forming a stacked semiconductor architecture for a semiconductor package (Figs. 1, 9, 10, 12), comprising: disposing a carrier wafer (items 100, 100 plus 300, 2300, 3100, or 3100 plus 3300) on one or more base dies (items 500, 2500, 3500), the carrier wafer (items 100, 100 plus 300, 2300, 3100, or 3100 plus 3300) including a plurality of dies (items 230, 210, 250, 2230, 2210, 2250, 3230, 3210, 3250), wherein one or more interconnect structures (items 231, 135, 120, 111, 211, 251, 2231, 2211, 2251, 3231, 3211, 3251) couple the plurality of dies (items 230, 210, 250, 2230, 2210, 2250, 3230, 3210, 3250) to the one or more base dies (items 500, 2500, 3500), but does not specifically disclose but does not specifically disclose disposing a  carrier wafer on a first base die and a second base die, the carrier wafer including a first plurality of dies entirely within a footprint of the first base die and a second plurality of dies entirely within a footprint of the second base die, wherein one or more interconnect structures couple one or more of the plurality of the first plurality of dies or the second plurality of dies and one or more of the first base die or the second base die.
	SHEN (paragraph 45, Figs. 6B, 6C and associated text and items) discloses disposing a carrier wafer (lid wafer, item 210W) on the a base die (ITP substrate 420S on the left or right) and a second base die (ITP substrate 420S on the left or right), the carrier wafer (lid wafer, item 210W) including a first plurality of dies (item110) entirely within a footprint of the first base die (ITP substrate 420S on the left or right) and a second plurality of dies (item110) entirely within a footprint of the second base die (ITP substrate 420S on the left or right), wherein one or more interconnect structures (item 430) couple one or more of the plurality of the first plurality of dies (item110) or the second plurality of dies (item110) and one or more of the first base die (ITP substrate 420S on the left or right) or the second base die (ITP substrate 420S on the left or right) to each other
	Therefore it would have been obvious to one of ordinary skill in the art to before the effective filing date to modify the invention of Oh with the teachings of SHEN for the purpose of device density and an electrical connection, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art (Nerwin v. Erlichman, 168 USPQ 177, 179). 
	In regards to claim 17, SHEN (paragraph 45, Figs. 5.1, 5.2, 6B, 6C and associated text and items) discloses forming cavities (item 510) in the carrier wafer (lid wafer, item 210W)and placing the plurality of dies (item 110) in the cavities (item 510).
	In regards to claim 18, OH (Figs. 1, 9, 10, 12 and associated text and items) as modified by SHEN (paragraph 45, Figs. 5.1, 5.2, 6B, 6C and associated text and items) discloses further comprising bonding the first plurality of dies (items 110) and the second plurality of dies (item 11) to the carrier wafer (lid wafer, item 210W).

	In regards to claim 20, OH (Figs. 1, 9, 10, 12 and associated text and items) d as modified by SHEN (paragraph 45, Figs. 6B, 6C and associated text and items) discloses comprising, for each first base die (ITP substrate 420S on the left or right) and the second base die (ITP substrate 420S on the left or right), forming one or more microbumps (shown but not labeled) on a top side of the first base die (ITP substrate 420S on the left or right) and the second base die (ITP substrate 420S on the left or right).
Claims 7, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  OH et al. (OH) (US 2015/0340303 A1)  in view of SHEN et al. (US 2017/0018510 A1 now US 9,812,406 B2)as applied to claims 1-6, 8-14, 16-18 and 20 above, and further in view of Parvarandeh (US 2011/0300668 A1).
	In regards to claims 7 and 15, OH (Figs. 1, 9, 10, 12 and associated text and items) as modified by SHEN (paragraph 45, Figs. 6A, 6B, 6C and associated text and items) and Parvarandeh (paragraphs 21, 22, Figs. 4, 11-13) discloses wherein top sides of the first plurality of dies (item 110) or the second plurality of dies (item 110) in the carrier wafer (102) are (horizontally) co-planar with a top side of the carrier wafer (items 102).  Examiner notes that the Applicant has established or claimed whether to top sides of the carrier, first plurality of dies, or second plurality dies are horizontally or vertically co-planar.  
	In regards to claim 19, OH (paragraph 45, Figs. 6, 7 and associated text and items) as modified by SHEN and Parvarandeh (paragraphs 21, 22, Figs. 4, 11-13) discloses further comprising planarizing a top side of the carrier wafer (item 102) and at least one top side of the first plurality of dies (item 110) and the second plurality of dies (item 110) in the carrier wafer (item 102).
(paragraphs 21, 22, 71).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        March 8, 2022